I am in accord with what has been decided by the majority opinion upon the legal phases of this case, but, after reading the briefs of counsel, considering their oral arguments, and giving the subject more mature reflection, I believe that Rule XXVI is too restrictive; that it does not adequately meet the objective it seeks to serve; and that it should be amended.
The rule extends a veteran's preference to those who have served at least one year in the armed forces of the United States and have been honorably discharged. It was adopted February 13, 1945, upon recommendation of the Washington State Bar Association. Its general purpose is to relieve veterans who have graduated from either of the approved law schools in the state of Washington, from taking a bar examination if certain conditions are met. After the rule was adopted, and on March 6, 1945, the legislature enacted chapter 181, p. 509, Laws of 1945. The material parts of the rule and the statute are set forth in the majority opinion and need not be repeated here.
Whenever it is determined that any kind of a preference should be extended to those who have served in the armed forces of the United States in a war, the first question that *Page 626 
arises is whether, by so doing, the public welfare will be adversely affected, and, if it is considered that it will not be so affected, then, the extent of the preference. I think it is generally the opinion that any preference should be substantial, immediately available, and capable of being attained with the least possible difficulty; otherwise, it does not meet the desired objective.
I am satisfied, considering the source of the rule, that the protection of those who might seek legal services was the first consideration on the part of those who were instrumental in its preparation and upon whose recommendation it was adopted by the court, and that, in order to demonstrate who possessed the necessary qualifications to be intrusted with the privilege of practicing law, it was felt that the serviceman should either take and pass a bar examination the same as others, or, if he did not desire to do so, take the prescribed refresher course in lieu thereof.
My main objections to Rule XXVI are that it does not apply to servicemen before final discharge from service, and that it requires a refresher course of six months. A serviceman may be greatly benefited, if he is admitted to the bar while still in the service, by advancement which can only come to him as an attorney at law, and the good of the service may be enhanced by his promotion. I regard the refresher course not only unnecessary, but the casting upon the serviceman an extra burden that he should not be required to assume, even though he may receive financial aid while taking such course. The knowledge he has acquired as a foundation to enter upon the practice of law, is not going to leave him between the time of his graduation from law school and when he is relieved from service. Of course, anyone is bound to learn something additional by going back to school, but a refresher course of six months cannot be more than a partial review of the field already covered, and its value will be more than offset by enabling the serviceman to have this time within which to adjust himself into the practice of his profession. Many persons, upon admission to the bar, enter into specialized legal service, or become instructors in law schools, or engage in some business *Page 627 
entirely foreign to the legal service, but it is not regarded as necessary that they take a refresher course if, later, they desire to enter into the general practice of the law.
In view of what we have decided, it may be said that the enactment of chapter 181, p. 509, Laws of 1945 was unnecessary; but we must not overlook the fact that the nature and extent of veterans' preferences involve a question of public policy. In the enactment of the statute, a co-ordinate branch of government, whose members were chosen by the people to represent them, has given expression that the standard of competency, which it considered those who are to receive legal services needed for their protection, was to be a graduate of one of the approved law schools in this state, and that such graduate, if he be a serviceman, should be extended a veterans' preference consisting of being admitted to the bar without taking and passing a bar examination. The lawyer members of the judiciary committees of the House and Senate had the benefit of Rule XXVI when the proposed legislation came before them, and must have considered the rule too restrictive. In the ultimate conclusion to be reached as to the nature and extent of the preference, the legislative viewpoint is entitled to most careful consideration. It is my belief that the general plan of veterans' preference, set forth in the statute, gives to the veterans a preference to which they are justly entitled, and one that is immediate and direct, and adequately meets the desired objective.
In order to give an immediate benefit, Rule XXVI should be amended forthwith so as to adopt substantially the part of chapter 181 of the Laws of 1945 relating to servicemen, and that the applications of Sergeant Warnock and Major Levy for admission to the bar should be granted.
MALLERY and BLAKE, JJ., concur with GRADY, J.
October 23, 1945. Petition of Robert E. Levy for rehearing denied. *Page 628